PER CURIAM.
The judgment of the Appellate Division is affirmed, substantially for the reasons expressed in Judge Reisner’s majority opinion reported at 432 N.J.Super. 230, 74 A.3d 931 (App.Div.2013).
Chief Justice RABNER and Justice ALBIN dissent substantially for the reasons expressed in Judge Harris’s dissenting opinion reported at 432 N.J.Super. 230, 249, 74 A.3d 931 (App.Div.2013).
For affirmance — Justices LaVECCHIA, PATTERSON, FERNANDEZ-VINA, and SOLOMON — 4.
*215For Reversal — Chief Justice RABNER and Justice ALBIN — 2.
Not Participating — Judge CUFF (temporarily assigned).